

READING GUARANTY AGREEMENT
 


This READING GUARANTY AGREEMENT (this “Guaranty”), dated as of February 21,
2008, by and between READING INTERNATIONAL, INC., a Nevada corporation
(“Guarantor”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
individually and as agent (in such capacity, “Agent”) for itself and the lenders
from time to time signatory to the Credit Agreement, as hereinafter defined
(“Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and among CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada corporation
(“Borrower”), the Persons named therein as Credit Parties, Agent and the Persons
signatory thereto from time to time as Lenders (as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) Lenders
have agreed to make Loans to, and incur Letter of Credit Obligations for the
benefit of, Borrower.
 
WHEREAS, Guarantor indirectly owns 100% of the outstanding Stock of Borrower and
as such will derive direct and indirect economic benefits from the making of the
Loans and other financial accommodations provided to Borrower pursuant to the
Credit Agreement; and
 
WHEREAS, in order to induce Agent and Lenders to enter into the Credit Agreement
and other Loan Documents and to induce Lenders to make the Loans and to incur
Letter of Credit Obligations as provided for in the Credit Agreement, Guarantor
has agreed to guarantee payment of the Obligations;
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Credit Agreement, it is agreed as follows:
 
1.           DEFINITIONS.
 
Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement, unless otherwise defined herein.
 
References to this “Guaranty” shall mean this Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.
 
2.           THE GUARANTY.
 
2.1           Guaranty of Guaranteed Obligations of Borrower.  Guarantor hereby
unconditionally guarantees to Agent and Lenders, and their respective
successors, endorsees, transferees and assigns, to but not including the Release
Date (as defined below), the prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of the
 
 
1

--------------------------------------------------------------------------------

 

Obligations of Borrower (hereinafter the “Guaranteed Obligations”).  Guarantor
agrees that this Guaranty is a guaranty of payment and performance and not of
collection, and that its obligations under this Guaranty shall be primary,
absolute and unconditional, irrespective of, and unaffected by:
 
(a)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in this Guaranty, any other Loan Document or any
other agreement, document or instrument to which any Credit Party and/or
Guarantor is or may become a party;
 
(b)           the absence of any action to enforce this Guaranty or any other
Loan Document or the waiver or consent by Agent and/or Lenders with respect to
any of the provisions thereof;
 
(c)           the existence, value or condition of, or failure to perfect
Agent’s Lien against, any Collateral for the Guaranteed Obligations or any
action, or the absence of any action, by Agent in respect thereof (including,
without limitation, the release of any such security); or
 
(d)           the insolvency of any Credit Party; or
 
(e)           any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor,
 
it being agreed by Guarantor that its obligations under this Guaranty shall not
be discharged until the earlier of Termination Date and the Release
Date.  Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations.  Guarantor agrees
that any notice or directive given at any time to Agent which is inconsistent
with the waiver in the immediately preceding sentence shall be null and void and
may be ignored by Agent and Lenders, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless Agent and Lenders have specifically agreed
otherwise in writing.  It is agreed among Guarantor, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by the Loan
Documents and that, but for this Guaranty and such waivers, Agent and Lenders
would decline to enter into the Credit Agreement.


2.2           Demand by Agent or Lenders.  In addition to the terms of the
Guaranty set forth in Section 2.1 hereof, and in no manner imposing any
limitation on such terms, it is expressly understood and agreed that, if, at any
time prior to the Release Date, the outstanding principal amount of the
Guaranteed Obligations under the Credit Agreement (including all accrued
interest thereon) is declared to be immediately due and payable, then Guarantor
shall, without demand, pay to the holders of the Guaranteed Obligations the
entire outstanding Guaranteed Obligations due and owing to such
holders.  Payment by Guarantor shall be made to Agent in immediately available
funds to an account, designated by Agent or at the address set forth herein for
the giving of notice to Agent or at any other address that may be specified in
writing from time to time by Agent, and shall be credited and applied to the
Guaranteed Obligations.
 
 
2

--------------------------------------------------------------------------------

 

2.3           Enforcement of Guaranty.  In no event shall Agent have any
obligation (although it is entitled, at its option) to proceed against Borrower
or any other Credit Party or any Collateral pledged to secure Guaranteed
Obligations before seeking satisfaction from the Guarantor, and Agent may
proceed, prior or subsequent to, or simultaneously with, the enforcement of
Agent’s rights hereunder, to exercise any right or remedy which it may have
against any Collateral, as a result of any Lien it may have as security for all
or any portion of the Guaranteed Obligations.
 
2.4           Waiver.  In addition to the waivers contained in Section 2.1
hereof, Guarantor waives and agrees that it shall not at any time insist upon,
plead or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantor of its Guaranteed
Obligations under, or the enforcement by Agent or Lenders of, this Guaranty.
Guarantor hereby waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of further security,
release of further security, composition or agreement arrived at as to the
amount of, or the terms of, the Guaranteed Obligations, notice of adverse change
in Borrower’s financial condition or any other fact which might increase the
risk to Guarantor) with respect to any of the Guaranteed Obligations or all
other demands whatsoever and waives the benefit of all provisions of law which
are or might be in conflict with the terms of this Guaranty.  Guarantor
represents, warrants and agrees that, as of the date of this Guaranty, its
obligations under this Guaranty are not subject to any offsets or defenses
against Agent or Lenders or any Credit Party of any kind. Guarantor further
agrees that its obligations under this Guaranty shall not be subject to any
counterclaims, offsets or defenses against Agent or any Lender or against any
Credit Party of any kind which may arise in the future.
 
2.5           Benefit of Guaranty.  The provisions of this Guaranty are for the
benefit of Agent and Lenders and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
Credit Party and Agent or Lenders, the obligations of any Credit Party under the
Loan Documents.  In the event all or any part of the Guaranteed Obligations are
transferred, indorsed or assigned by Agent or any Lender to any Person or
Persons, any reference to “Agent” or “Lender” herein shall be deemed to refer
equally to such Person or Persons.
 
2.6           Modification of Guaranteed Obligations, Etc.  Guarantor hereby
acknowledges and agrees that Agent and Lenders may at any time or from time to
time, with or without the consent of, or notice to, Guarantor:
 
(a)           change or extend the manner, place or terms of payment of, or
renew or alter all or any portion of, the Guaranteed Obligations;
 
(b)           take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
 
(c)           amend or modify, in any manner whatsoever, the Loan Documents;
 
 
3

--------------------------------------------------------------------------------

 

(d)           extend or waive the time for any Credit Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
 
(e)           take and hold Collateral for the payment of the Guaranteed
Obligations guaranteed hereby or sell, exchange, release, dispose of, or
otherwise deal with, any property pledged, mortgaged or conveyed, or in which
Agent or Lenders have been granted a Lien, to secure any Obligations;
 
(f)           release anyone who may be liable in any manner for the payment of
any amounts owed by Guarantor or any Credit Party to Agent or any Lender;
 
(g)           modify or terminate the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of Guarantor
or any Credit Party are subordinated to the claims of Agent and Lenders; and/or
 
(h)           apply any sums by whomever paid or however realized to any amounts
owing by Guarantor or any Credit Party to Agent or any Lender in such manner as
Agent or any Lender shall determine in its discretion;
 
and Agent and Lenders shall not incur any liability to Guarantor as a result
thereof, and no such action shall impair or release the Guaranteed Obligations
of Guarantor under this Guaranty.


2.7           Reinstatement.  This Guaranty shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Credit Party or Guarantor for liquidation or reorganization prior to the
Release Date, should any Credit Party or Guarantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of such Credit Party’s or Guarantor’s
assets, in each case prior to the Release Date.  Notwithstanding anything
contained herein to the contrary, this Guaranty shall be reinstated if at any
time payment and performance of the Guaranteed Obligations, or any part thereof,
in each case which payment or performance arose or occurred prior to the Release
Date, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by Agent or any Lender, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Guaranteed Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
 
2.8           Waiver of Subrogation, Etc.  Notwithstanding anything to the
contrary in this Guaranty, or in any other Loan Document,  Guarantor hereby:
 
(a)           expressly and irrevocably waives (until the earlier of the
Termination Date and the Release Date) the exercise of, on behalf of itself and
its successors and assigns (including any surety), any and all rights at law or
in equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a
 

 
4

--------------------------------------------------------------------------------

 
 
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, to a holder or transferee against a maker, or to
the holder of any claim against any Person, and which Guarantor may have or
hereafter acquire against any Credit Party in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this Guaranty, or any
other documents to which Guarantor is a party or otherwise; and
 
(b)           acknowledges and agrees (i) that this waiver is intended to
benefit Agent and Lenders and shall not limit or otherwise effect Guarantor’s
liability hereunder or the enforceability of this Guaranty, and (ii) that Agent,
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 2.8 and
their rights under this Section 2.8 shall survive payment in full of the
Guaranteed Obligations.
 
2.9           Election of Remedies.   If Agent may, under applicable law,
proceed to realize benefits under any of the Loan Documents giving Agent and
Lenders a Lien upon any Collateral owned by any Credit Party, either by judicial
foreclosure or by non-judicial sale or enforcement, Agent may, at its sole
option, determine which of such remedies or rights it may pursue without
affecting any of such rights and remedies under this Guaranty.  If, in the
exercise of any of its rights and remedies, Agent shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Credit Party, whether because of any applicable laws pertaining to “election
of remedies” or the like, Guarantor hereby consents to such action by Agent and
waives any claim based upon such action, even if such action by Agent shall
result in a full or partial loss of any rights of subrogation which Guarantor
might otherwise have had but for such action by Agent.  Any election of remedies
which results in the denial or impairment of the right of Agent to seek a
deficiency judgment against any Credit Party shall not impair Guarantor’s
obligation to pay the full amount of the Guaranteed Obligations.  In the event
Agent shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, Agent may bid all or less than the
amount of the Guaranteed Obligations and the amount of such bid need not be paid
by Agent but shall be credited against the Guaranteed Obligations.  Except as
prohibited by applicable law, the amount of the successful bid at any such sale
shall be conclusively deemed to be the fair market value of the collateral and
the difference between such bid amount and the remaining balance of the
Guaranteed Obligations shall be conclusively deemed to be the amount of the
Guaranteed Obligations guaranteed under this Guaranty, notwithstanding that any
present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Agent and Lenders might
otherwise be entitled but for such bidding at any such sale.
 
2.10           Funds Transfers.  If Guarantor shall engage in any transaction as
a result of which Borrower is required to make a mandatory prepayment with
respect to the Guaranteed Obligations under the terms of Section 1.3(b)(v) the
Credit Agreement, Guarantor shall distribute to, or make a contribution to the
capital of, the Borrower an amount equal to the mandatory prepayment required
under the terms of the Credit Agreement.
 
 
5

--------------------------------------------------------------------------------

 

3.           DELIVERIES.
 
In a form satisfactory to Agent, Guarantor shall deliver to Agent, reasonably
concurrently with the execution of this Guaranty, the Loan Documents and other
instruments, certificates and documents as are required to be delivered by
Guarantor to Agent under the Credit Agreement.
 
4.           REPRESENTATIONS AND WARRANTIES.
 
To induce Lenders to make the Loans and incur Letter of Credit Obligations under
the Credit Agreement, Guarantor makes the following representations and
warranties to Agent and each Lender, each of which is made as of the Closing
Date, and each and all of which shall survive the execution and delivery of this
Guaranty:
 
4.1           Corporate Existence; Compliance with Law.  Guarantor (i) is a
corporation, limited liability company, general partnership or limited
partnership, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;
(ii) is duly qualified to conduct business and is in good standing in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which, alone or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect; (iii) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now conducted or
proposed to be conducted; (iv) has all material licenses, permits, consents or
approvals from or by, and has made all material filings with, and has given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (v) is in compliance with
its charter and bylaws or partnership or operating agreement, as applicable; and
(vi) is in compliance with all applicable provisions of law and regulation,
except where the failure to comply, alone or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
4.2           Intentionally omitted.
 
4.3           Corporate Power; Authorization; Enforceable Guaranteed
Obligations.  The execution, delivery and performance of this Guaranty and all
instruments and documents to be delivered by Guarantor hereunder and under the
Credit Agreement (i) are within Guarantor’s power; (ii) have been duly
authorized by all necessary corporate, limited liability company, general
partnership or limited partnership action; (iii) do not contravene any provision
of Guarantor’s charter, by-laws, or partnership or operating agreement as
applicable; (iv) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority; (v) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, Theatre Lease or other material lease, material agreement or other
material instrument to which Guarantor is a party or by which Guarantor or any
of its property is bound; (vi) do not result in the creation or imposition of
any Lien upon any of the property of Guarantor; and (vii) do not require the
consent or approval of any Governmental Authority or any other
 
 
6

--------------------------------------------------------------------------------

 
 
Person, except those referred to in Section 2.1(c) of the Credit Agreement, all
of which have been duly obtained, made or complied with prior to the Closing
Date.  On or prior to the Closing Date, this Guaranty shall have been duly
executed and delivered, and each shall then constitute a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyances, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally, and (ii) general
equitable principles (whether considered in a proceeding in equity or at law).
 
5.           FURTHER ASSURANCES.
 
Guarantor agrees, upon the written request of Agent, to execute and deliver to
Agent or such Lender, from time to time, any additional instruments or documents
reasonably considered necessary by Agent to cause this Guaranty to be, become or
remain valid and effective in accordance with its terms.
 
6.           PAYMENTS FREE AND CLEAR OF TAXES.
 
All payments required to be made by Guarantor hereunder shall be made to Agent
and Lenders free and clear of, and without deduction for, any and all present
and future Taxes.  If Guarantor shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder, (a) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6) Agent or Lenders, as applicable, receive an amount equal to the
sum they would have received had no such deductions been made, (b) Guarantor
shall make such deductions, and (c) Guarantor shall pay the full amount deducted
to the relevant taxing or other authority in accordance with applicable
law.  Within thirty (30) days after the date of any payment of Taxes, Guarantor
shall furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof.  Guarantor shall indemnify and, within ten (10) days of demand
therefor, pay Agent and each Lender for the full amount of Taxes (including any
Taxes imposed by any jurisdiction on amounts payable under this Section 6) paid
by Agent or such Lender, as appropriate, and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted.
 
7.           OTHER TERMS.
 
7.1           Entire Agreement.  This Guaranty constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to a guaranty of the loans and advances under the Loan
Documents and/or the Guaranteed Obligations.
 
7.2           Headings.  The headings in this Guaranty are for convenience of
reference only and are not part of the substance of this Guaranty.
 
7.3           Severability.  Whenever possible, each provision of this Guaranty
shall be interpreted in such a manner to be effective and valid under applicable
law, but if any provision of this Guaranty shall be prohibited by or invalid
under applicable law, such provision shall be
 
 
7

--------------------------------------------------------------------------------

 

ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.
 
7.4           Notices.  Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified as follows:
 
(a)           If to Agent, at:
 
General Electric Capital Corporation
2325 Lakeview Parkway, Suite 700
Alpharetta, GA  30004
Attention: Consolidated Amusement Theatres, Inc. Account Manager
Electronic Transmission Address:
Telecopier No:  678-624-7903
Telephone No.:  678-624-7900
 
with copies to:
 
King & Spalding LLP
1185 Avenue of the Americas
New York, New York 10036
Attention:  Angela L. Batterson, Esq.
Telecopier No.: 212-556-2106
Telephone No.: 212-556-2222
 
and
 
General Electric Capital Corporation
2325 Lakeview Parkway, Suite 700
Alpharetta, GA 30004
Attention:  Corporate Counsel-Media, Communications and Entertainment
Telecopier No.:  (678) 624-7902
Telephone No.:  (678) 624-7947


(b)           If to any Lender, at the address of such Lender specified in the
Credit Agreement or any Assignment Agreement.
 
(c)           If to Guarantor, at the address of such Guarantor specified on
Schedule I hereto.
 
or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been validly served, given or delivered (i) upon the earlier of

 
8

--------------------------------------------------------------------------------

 

actual receipt and five (5) Business Days after the same shall have been
deposited with the United States mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (ii) upon transmission, when
sent by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 7.4), (iii) one (1)
Business Day after deposit with a reputable overnight carrier with all charges
prepaid, or (iv) when delivered, if hand-delivered by messenger.


7.5           Successors and Assigns.  This Guaranty and all obligations of
Guarantor hereunder shall be binding upon the successors and assigns of
Guarantor (including a debtor-in-possession on behalf of Guarantor) and shall,
together with the rights and remedies of Agent, for itself and for the benefit
of Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns.  No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the rights of Agent and Lenders hereunder.  Guarantor may not
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Guaranty.
 
7.6           No Waiver; Cumulative Remedies; Amendments.  Neither Agent nor any
Lender shall by any act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by Agent and then only to the extent therein set forth.  A
waiver by Agent, for itself and the ratable benefit of Lenders, of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Agent would otherwise have had on any future occasion.  No
failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.  None of the
terms or provisions of this Guaranty may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by
Agent and Guarantor.
 
7.7           Termination.  This Guaranty is a continuing guaranty and shall
remain in full force and effect until the earlier of (a) the Termination Date,
or (b) the date upon which Borrower and its Subsidiaries on a consolidated basis
shall have a Leverage Ratio on the last day of any Fiscal Quarter and for the
12-month period then ended of less than or equal to 2.75:1.00 (the “Release
Date”).  Upon payment and performance in full of the Guaranteed Obligations, or
the occurrence of the Release Date or the Termination Date, Agent shall deliver
to Guarantor such documents as Guarantor may reasonably request to evidence such
termination.
 
7.8           Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.
 
[signature page follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.
 
READING INTERNATIONAL, INC.




By:           /s/ Andrzej
Matyczynski                                                                
Name:      Andrzej Matyczynski
Title:        CFO






GENERAL ELECTRIC CAPITAL
CORPORATION,  as Agent




By:           /s/ General Electric Capital Corporation
Its Duly Authorized Signatory



 
10

--------------------------------------------------------------------------------

 
